Opinion by
Mollison, J.
In Abstract 62252, supra, it was held that 2-piece stock lumber, stipulated to be similar in all material respects to that the subject of B. A. McKenzie & Co., Inc. v. United States (39 Cust. Ct. 52, C.D. 1903), was free of duty, as claimed, under paragraph 1803(1), Tariff Act of 1930, as sawed lumber not further manufactured than planed, tongued, and grooved, but was subject to an internal revenue tax of 75 cents per thousand feet, board measure, under section 3424(.a), Internal Revenue Code of 1939, or section 4551(1), Internal Revenue Code of 1954. At the trial herein, it was stipulated that, in the recapitulation on the invoice showing separate values for 1-piece and 2-piece stock, the values were transposed, the actual value of the 2-pieee stock ($555.60) being shown next to the words “1 Pc. stock” and the actual value of the 1-piece stock ($88.04) being shown next to the words “2 Pc. stock”; that, at the time the entry in question was originally 'liquidated for duty, the transposition of *492figures was noticed by tbe collector; and that the 2-piece stock was held dutiable as manufactures of wood at 16% percent ad valorem under paragraph 412, as modified, with a value of $555.60. On the record presented, the collector was directed to re-reliquidate the entry on the basis of the correct value of said 2-piece stock, i.e., $555.60.